          Case 1:18-cv-11924-FDS Document 56 Filed 05/10/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
                              EASTERN DIVISION
 ____________________________________
                                     )
MATTHEW VANDERHOOP,                  )
                  Plaintiff          )
                                     )
v.                                   )   CIVIL ACTION NO. 1:18-cv-111924-FDS
                                     )
WILMINGTON SAVINGS FUND              )   JUDGE SAYLOR
SOCIETY FSB, CHRISTIANA              )
TRUST, NOT IN ITS INDIVIDUAL         )   ORAL ARGUMENT REQUESTED
CAPACITY, BUT SOLELY AS              )
TRUSTEE FOR BCAT 2014-10TT,          )
                  Defendant          )
___________________________________ )

              PLAINTIFF’S MOTION IN OPPOSITION TO DEFENDANT’S
                      MOTION FOR SUMMARY JUDGMENT

       NOW COMES Mr. Matthew Vanderhoop, Plaintiff in the above-entitled case, who

hereby submits Plaintiff’s Motion in Opposition to Defendant’s Motion for Summary Judgment,

pursuant to Fed.R.Civ.P. 56. Mr. Vanderhoop, in support of this Motion, states that the numerous

affidavits filed in this action by Wilmington Savings Fund Society FSB, Christiana Trust, Not in

its Individual Capacity, but Solely as Trustee for BCAT 2014-10TT (hereinafter “Wilmington”)

are not tailored to the facts of this case. Wilmington has clearly failed to meets its burden of

showing that it complied with the provisions of M.G.l.c. 244 §35B and it is, therefore, not

entitled to summary judgement as a matter of law. In furtherance of this Motion, Mr.

Vanderhoop files within, “Plaintiff’s Memorandum of Law in Opposition to Defendant’s Motion

for Summary Judgment.

       WHEREFORE, Mr. Vanderhoop respectfully requests that this Court deny Wilmington’s

Motion for Summary Judgment and, for any other such relief as this Court deems just, equitable,

and appropriate.
        Case 1:18-cv-11924-FDS Document 56 Filed 05/10/19 Page 2 of 2



May 10, 2019                             Respectfully submitted,
                                         MATTHEW VANDERHOOP
                                         By his attorney,


                                         “/s/”Deborrah M. Doman
                                         Deborrah M. Dorman, Esq., #635729
                                         Law Office of Deborrah M. Dorman
                                         Post Office Box 944
                                         Tisbury, MA 02568
                                         (774) 563-0040
                                         dormandmd@aol.com
